Title: To George Washington from Patrick Henry, 19 October 1787
From: Henry, Patrick
To: Washington, George

 

Dear sir.
Richmond October 19th 1787

I was honor’d by the Rect of your Favor together with a Copy of the proposed fœderal constitution, a few Days ago, for which I beg you to accept my Thanks. They are also due to you from me as a Citizen, on Account of the great Fatigue necessarily attending the arduous Business of the late Convention.
I have to lament that I cannot bring my Mind to accord with the proposed Constitution. The Concern I feel on this Account, is really greater than I am able to express. perhaps mature Reflection may furnish me Reasons to change my present Sentiments into a conformity with the opinion of those personages for whom I have the highest Reverence. Be that as it may, I beg you will be perswaded of the unalterable Regard & Attachment with which I ever shall be Dear sir your obliged & very humble Servant

P. Henry

